Exhibit 10.4

OPTION PLEDGE AGREEMENT

This Option Pledge Agreement (this “Agreement”) is entered into as of
February 27, 2007, by and between American Tower Corporation, a Delaware
corporation (“the Company”), and J. Michael Gearon, Jr. (“Optionee”).

WHEREAS, a Special Committee of the Board of Directors of the Company has
investigated the Company’s historic options granting practices and determined
that there were deficiencies in those practices, including the setting of stock
option exercise prices lower than the fair market value of the Company’s Class A
Common Stock (the “Class A Stock”) on the legal grant date of the stock options;

WHEREAS, the Company’s Board of Directors has established a Special Litigation
Committee (the “Committee”) to consider appropriate remediation action,
including assessing potential claims that the Company may have and evaluating
derivative demands that have been or may be made on the Company relating to the
Company’s historic stock option granting practices;

WHEREAS, consolidated derivative actions are pending in the United States
District Court for the District of Massachusetts and the Suffolk County
Massachusetts Superior Court, under the respective captions In re American Tower
Corporation Derivative Litigation, Civil Action No. 06-11029-MLW (D. Mass.), and
In re American Tower Corporation Derivative Litigation, No. 06-2164 (BLS1,
Suffolk County), which allege various state and federal securities law claims
against certain current and former officers and directors of the Company
relating to the Company’s historic stock option granting practices and related
accounting and financial disclosure (including any Claims (as defined in
paragraph 6), the “Option Litigation”);

WHEREAS, the Company has suspended the right of certain persons, including
Optionee, to exercise stock options to acquire the Company’s Class A Stock (the
“Options”), including options granted with exercise prices lower than the fair
market value of the Class A stock on the legal grant date (“Discounted
Options”), pending a resolution of potential claims and any appropriate remedial
action;

WHEREAS, the Company and the Optionee have entered into an Option Amendment
Agreement that provides for eliminating the benefit of the lower than fair
market value exercise price by increasing the exercise price of unexercised
Discounted Options held by Optionee;

WHEREAS, Options that continue to be held by Optionee, including, without
limitation, Options subject to the Option Amendment Agreement, have an
expiration date and if not exercised before that date will cease to have value;

WHEREAS, the Company and Optionee desire to permit the exercise of the Options,
including, without limitation, Options subject to the Option Amendment
Agreement, but to provide for a pledge of the shares acquired upon exercise of
the Options and of funds received on a sale of such shares; and

 



--------------------------------------------------------------------------------

WHEREAS, the Optionee has established account no. [ ] with Goldman Sachs & Co.
(“Goldman”) (the “Control Account”) into which the Optionee will deposit shares
acquired upon exercise of all or part of the Options and funds received on the
sale of such shares and the Company, Goldman and Optionee have entered into a
control account agreement with respect to the Control Account (the “Control
Account Agreement”).

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Optionee hereby agree as follows:

1. Deposit of Shares and Cash. Optionee agrees that (a) except as set forth in
clause (b) below, upon exercise of all or any portion of the Options, he shall
immediately deposit the shares issued upon exercise thereof into the Control
Account and (b) upon any sale of shares issued upon exercise of all or any
portion of the Options, whether concurrently with or following the exercise, he
shall immediately deposit or cause to be deposited the proceeds of any such
sales (less customary broker’s commissions) into the Control Account.

2. Pledged Assets. As collateral security for the Obligations (as defined
below), Optionee hereby pledges and assigns to the Company, and hereby grants a
security interest to the Company in, all of the Optionee’s right, title and
interest in and to all Options, all shares issuable upon exercise of Options,
all cash, cash equivalents, securities or other financial assets in the Control
Account, and all proceeds of, interest accrued on, income from and increases in
any of the foregoing (subject to Optionee’s rights to the foregoing set forth in
paragraph 5 below), now existing or hereafter deposited, credited, issued or
arising and all instructions to or approvals by brokers or other securities
intermediaries or other book-entry custodians or other instructions or
confirmations as may have been reasonably requested by the Company as necessary
for the Company’s security interest in such collateral to attach, become
perfected, achieve priority over competing claimants and otherwise be preserved
(collectively, the “Pledged Assets”). As used herein, the term “Obligations”
shall mean all potential obligations of the Optionee in favor of, or for the
benefit of, the Company arising out of the Option Litigation.

3. Exercise of Options. Optionee will be permitted to exercise his Options by
the same methods available to employees of the Company (which includes
broker-assisted same day sales and net exercises), except as otherwise provided
in this Agreement. If Optionee exercises any Options by means of a “same day
sale,” the broker, who shall be reasonably pre-approved by the Company, shall
deliver to the Company payment for the Options and the Optionee shall cause such
broker to comply with paragraphs 1 and 4 as to the proceeds from the sale (and
any unsold shares).

4. Tax Treatment. At the time of exercise, Optionee will pay to the Company the
amount of any withholding tax obligation that the Company incurs because of the
exercise. Optionee shall be permitted to use the proceeds from the sale of the
shares to pay such withholding tax obligation and any additional tax obligation
arising from such exercise and sale (collectively, “Tax Amounts”) and Company
agrees, upon receipt from Optionee of evidence of any such additional tax
obligation, to provide instructions to Goldman to release the



--------------------------------------------------------------------------------

amount of any such tax obligations arising from such exercise and sale to
Optionee at Optionee’s request. Optionee agrees to deposit into the Control
Account the amount of any refund of any withholding tax payments made on the
exercise or any refund of any additional tax obligations arising from the
exercise that he receives to the extent the amount of such taxes were not
included in the Pledged Assets or were released from the Pledged Assets pursuant
to this paragraph 4.

5. Value of Pledged Assets. For so long as the Pledged Assets are maintained in
the Control Account pursuant to this Agreement, Optionee shall cause the Pledged
Assets to maintain an aggregate fair market value of not less than 75% of the
aggregate fair market value of such Pledged Assets at the time such Pledged
Assets are deposited into the Control Account (such value, less the related Tax
Amounts, the “Initial Value;” provided, that if Pledged Assets have been
deposited on more than one occasion, the Initial Value of all the Pledged Assets
shall be the aggregate of the fair market values, less the related Tax Amounts,
of the separate deposits on their respective deposit dates; and provided
further, that if any Pledged Assets remain following the Termination Date (as
defined in paragraph 6), then the Initial Value shall be adjusted
proportionately to reflect the difference between the value of the initial
Pledged Assets and the Holdback Pledged Assets (as defined in paragraph 6
below)). If the value of the Pledged Assets shall decrease below 75% of the
Initial Value, Optionee shall contribute additional funds or investments to the
Control Account to increase the value of the Pledged Assets to an amount equal
to or greater than 75% of the Initial Value. At all times that the account value
is at least 75% of the Initial Value, Optionee shall have the right to control
the investment activity in the Control Account. Optionee shall be entitled to
all interest, dividends, distributions or other income earned, paid or accrued
on the Pledged Assets if and to the extent that distribution thereof does not
reduce the value of the Pledged Assets below 100% of the Initial Value, but
Optionee shall in no event be entitled to receive any proceeds of sale or
exchange of Pledged Assets. If the value of the Pledged Assets decreases below
75% of the Initial Value, the Company shall have exclusive control of the
investment activity in the Control Account and may notify Goldman to invest the
Pledged Assets in one or more short term market instruments, including but not
limited to marketable obligations issued or guaranteed by the U.S. Government,
its agencies or instrumentalities, or investment grade bank instruments,
corporate debt obligations, commercial paper, demand instruments, adjustable
rate obligations, asset-backed securities or money market funds subject to the
requirements of the Investment Company Act of 1940, as amended; provided,
however, that if Optionee contributes assets to the Control Account so as to
increase the value of the Pledged Assets such that they exceed 75% of the
Initial Value, Optionee shall once again have the right to control the
investment activity in the Control Account, subject to the conditions of this
paragraph 5.

6. Disposition of Pledged Assets.

(a) The Control Account will continue and the Pledged Assets will be maintained
until the earlier of (i) determination by the Committee to release all or any
portion of the Pledged Assets, (ii) the dismissal of Optionee as a defendant
from all proceedings comprising the Option Litigation and the termination of any
party’s appeal rights therefrom and (iii) the Termination Date. The “Termination
Date” shall be the date that is six months from the date of this Agreement, but
such date may be extended by the Committee, by prior written notice to Optionee,
for one or more successive periods of up to ninety (90) days if the Committee



--------------------------------------------------------------------------------

determines that the additional time is necessary for it to make its
determinations, provided that the Termination Date may not be extended beyond
eighteen months from the date of this Agreement unless so ordered by a court of
competent jurisdiction. Prior to the Termination Date, the Optionee shall have
no right to withdraw any property from the Control Account, except as expressly
set forth herein. On the Termination Date, Company will execute and deliver to
Goldman written instructions terminating the Control Account Agreement.

(b) Notwithstanding the provisions of subsection (a) of this paragraph 6,, if
the Company asserts a claim against Optionee arising out of the Option
Litigation or any of the circumstances underlying the Option Litigation (a
“Claim”) before the Termination Date, all or a portion of the Pledged Assets
reasonably determined by the Committee as necessary to satisfy that Claim (the
“Holdback Pledged Assets”) shall continue to be held in the Control Account and
shall continue to be subject to the terms of the Control Account Agreement,
which determination and the reasons therefor shall be set forth in writing to
Optionee before the Termination Date. The Holdback Pledged Assets shall be
released by the Company on the earlier of the date on which (i) the Company and
Optionee mutually agree in writing to the resolution of the Claim and the
disposition of the Holdback Pledged Assets, (ii) the Claim is resolved in favor
of Optionee or otherwise fully satisfied by Optionee, (iii) Optionee is
dismissed as a defendant from all proceedings comprising the Claim and all
parties’ appeal rights therefrom have terminated, or (iv) a determination is
made by a court of competent jurisdiction with respect to the disposition of the
Holdback Pledged Assets, at which time the Company shall execute and deliver
written instructions to Goldman to transfer the remaining assets in the Control
Account in accordance with such mutual agreement or such court determination or,
to the extent that the Optionee is dismissed as a defendant in the Option
Litigation, the Claim is resolved in favor of Optionee or Optionee otherwise
satisfies the Claim, the Company shall instruct Goldman to terminate the Control
Account Agreement.

7. Company’s Exoneration. Under no circumstances shall the Company be deemed to
assume any responsibility for or obligation or duty with respect to any part or
all of the Pledged Assets of any nature or kind or any matter or proceeding
arising out of or relating thereto. The Company shall not be required to take
any action of any kind to collect, preserve or protect the Company’s or the
Optionee’s rights in any of the Pledged Assets or against other parties thereto.

8. No Limitation on Rights. This Agreement in no way prejudices or restricts
(i) the ability of the Company to assert that the Options are invalid or
otherwise unenforceable or (ii) the right of Optionee to dispute, litigate or
arbitrate the validity of any such assertion.

9. No Admissions. Nothing contained in this Agreement shall be deemed as an
admission by any party, and this Agreement shall not be deemed to constitute a
waiver of any rights, claims or defenses of any of the parties, nor to
constitute a release of any claims that either party may have against the other.

10. Parties’ Representations. In entering into this Agreement, the parties
represent that they have consulted with attorneys of their choice, that the
terms of this Agreement have been completely read and explained to them by their
attorneys, and that those terms are fully understood and voluntarily accepted by
them.

 



--------------------------------------------------------------------------------

11. Further Assurances. The parties shall take such action as may be necessary,
including providing appropriate instructions, to effect the understandings
contained in this Agreement.

12. Amendment; Waiver. This Agreement may be amended, modified or supplemented
by the parties hereto only by a written instrument signed by the Company and
Optionee. The terms and conditions of this Agreement may be waived only by a
written instrument signed by the party waiving compliance.

13. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive laws of the Commonwealth of
Massachusetts, without regard to its principles of conflicts of laws.

14. Entire Agreement, Assignment, etc. This Agreement supersedes all prior
written and oral negotiations, discussions, communications, understandings,
arrangements and agreements between the parties with respect to the subject
matter hereof. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. This Agreement is personal to Optionee and
shall not be assignable by Optionee, by operation of law or otherwise.

15. Counterparts. This Agreement may be executed in one or more counterparts,
all of which together shall constitute one and the same Agreement.

In Witness Whereof, the parties have caused this Agreement to be executed as an
agreement under seal as of the date first written above.

 

AMERICAN TOWER CORPORATION By:  

/s/ James D. Taiclet, Jr.

Name:   James D. Taiclet, Jr. Title:  

Chairman, President and Chief Executive

    Officer

OPTIONEE:

/s/ J. Michael Gearon, Jr.

J. Michael Gearon, Jr.